Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant’s election without traverse of claims 1-16 in the reply filed on 25 November 2020 is acknowledged.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 26 November 2018 has been considered by the Examiner.

Status of Claims 
4. 	Claims 1-20 are pending, of which 17-20 have been withdrawn and 1-16 are under consideration.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

6. 	Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schleich et al. (US 2011/0004274 A1) in view of Litvak (US 2017/0246457 A1, also referred to herein as “Litvak-457”).
Regarding claim 1, Schleich teaches a sound processor included in a cochlear implant system associated with a patient ([abstract]) and comprising: 
a spectral analysis facility that divides an audio signal into M analysis channels (Preprocessor Filter Bank 901 which divides audio signals into M band pass signals or “B.sub.1 to B.sub.M” [0029, FIG. 9]); and 
a channel selection facility (Information Extractor 902 [0030, FIG. 9]) communicatively coupled to the spectral analysis facility (Band pass signals or “B.sub.1 to B.sub.M” are sent to the Information Extractor 902 [0030, FIG. 9]) and that generates M fine structure signals corresponding to the M analysis channels (the Information Extractor 902 extracts information from the band pass signals into a set of M stimulation signals or “S.sub.1 to S.sub.M”. The extracted information includes temporal fine structures [0030, FIG. 9]), wherein each fine structure signal included in the M fine structure signals represents fine structure information for a different analysis channel included in the M analysis channels (each of the channels or band pass signal channels have temporal fine structure information [0030, 0040, FIG. 6]), and 

Schleich does not explicitly teach wherein N is less than M. 
The prior art by Litvak-457 is analogous to Schleich, as they both teach N-of-M selection strategy for channels in cochlear implants ([0029]). 
Litvak-457 teaches wherein N is less than M ([0046]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Schleich’s N-of-M selection strategy to have an N value less than the M value, as taught by Litvak-457. The benefit of this modification will allow for increasing and decreasing the probability that a particular analysis channel will be included in the N analysis channels selected for presentation to the patient during a stimulation frame (see [FIG. 6] within the prior art by Litvak-457).   
Regarding claim 2, Schleich teaches the channel selection facility further generates M energy signals corresponding to the M analysis channels (the Information Extractor 902 “S.sub.1 to S.sub.M” extracts information for stimulation events or energy which is delivered to the channels [0030, 0051]), wherein each energy signal included in the M energy signals represents an energy level within a different analysis channel included in the M analysis channels (the stimulation energy is categorized within different M analysis channels from “S.sub.1 to S.sub.M” [FIG. 9, 0032, 0050]); and

Additionally, Litvak-457 teaches M energy signals corresponding to the M analysis channels, wherein each energy signal included in the M energy signals represents an energy level within a different analysis channel included in the M analysis channels (different analysis channels with energy levels [0029, FIG. 4]); and
the selection of the only N analysis channels is further based on the M energy signals (N analysis channels are picked based on the highest energy levels [0029, FIG. 4]).
Regarding claim 3, Schleich teaches wherein the M energy signals are M envelope signals ([0030]), wherein each envelope signal included in the M envelope signals represents an envelope of a different analysis channel included in the M analysis channels (envelope information for each of the channels or “S.sub.1 to S.sub.M” [0030, 0049]).
Regarding claim 4, Schleich teaches wherein the channel selection facility selects the N analysis channels for presentation to the patient during the stimulation frame by: 
generating, based on the M fine structure signals and the M energy signals, M selection signals having individual values and each corresponding to a different analysis channel included in the M analysis channels (the weight decision factor uses weights or “signal envelope amplitude values” corresponding to a particular channel to determine 
Litvak-457 teaches identifying N highest values out of the individual values, the N highest values corresponding to a subset of selection signals included in the M selection signals, the subset of selection signals corresponding to a subset of analysis channels included in the M analysis channels (selection of the highest signal values or levels [claim 17, 0029, 0035, FIG. 4]); and 
designating the subset of analysis channels that correspond to the subset of selection signals as the N analysis channels that are selected for presentation to the patient during the stimulation frame ([claim 17, 0029, 0035, FIG. 4]).
Regarding claim 5, Schleich teaches wherein the generating of the M selection signals comprises generating a particular selection signal included in the M selection 3Application No.: 16/304,682Docket No.: 3021-0439-USsignals (a specific frequency channel or channels can be generated from the weighted channel values  such as the “signal envelope amplitudes” [0049, 0054-0055]. For example, a low frequency channel or signal can be obtained by using the channel 
Regarding claim 6, Schleich teaches wherein the channel selection facility generates a fine structure signal corresponding to a particular analysis channel included in the M analysis channels by: 
determining a frequency corresponding to the particular analysis channel (channel specific weighting to determine or ensure low frequencies for the channel or channels [0049, 0051, 0054-0055]); 
and generating a pulse train that has the determined frequency ([0015]); 
wherein the pulse train is the fine structure signal corresponding to the particular analysis channel (pulses are created based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0031, 0040]).
Regarding claim 8, Schleich teaches wherein the channel selection facility directs a cochlear implant included in the cochlear implant system to apply electrical stimulation 4Application No.: 16/304,682Docket No.: 3021-0439-USrepresentative of signals included in the N analysis channels to the patient during the stimulation frame by applying stimulation pulses to a plurality of electrodes in accordance with an electrode firing pattern ([0032, 0035, 0050-0052]).

Regarding claim 10, Schleich teaches wherein the generation of the M fine structure signals is based on frequencies of the M analysis channels (fine structure signals within the lower frequencies channels allows for an improvement in speech understanding [0055]). 
Regarding claim 11, Litvak-457 teaches wherein the channel selection facility: 
increases a probability that a particular analysis channel included in the M analysis channels will be included in the N analysis channels selected for presentation to the patient during the stimulation frame if the particular analysis channel was not selected for presentation to the patient during one or more stimulation frames that temporally precede the stimulation frame (element or step 606 [FIG. 6, abstract, 0047]); and
 decreases the probability that the particular analysis channel will be included in the N analysis channels selected for presentation to the patient during the stimulation frame if the 5Application No.: 16/304,682Docket No.: 3021-0439-US particular analysis channel was selected for presentation to the patient during the one or more stimulation frames that temporally precede the stimulation frame (element or step 608 [FIG. 6, abstract, 0048]).
Regarding claim 12, Litvak-457 teaches wherein M is an integer equal to or greater than eight, and wherein N is an integer that is at least one less than M ([claim 11]).

Regarding claim 14, Schleich teaches a system comprising: 
a cochlear implant implanted within a patient ([abstract]); 
a plurality of electrodes communicatively coupled to the cochlear implant and implanted within a cochlea of the patient ([abstract]); and 
a sound processor communicatively coupled to the cochlear implant ([abstract]) and that divides an audio signal into M analysis channels (Preprocessor Filter Bank 901 which divides audio signals into M band pass signals or “B.sub.1 to B.sub.M” [0029, FIG. 9]),
 generates M fine structure signals corresponding to the M analysis channels (Information Extractor 902 extracts information from the band pass signals into a set of M stimulation signals or “S.sub.1 to S.sub.M”. The extracted information includes temporal fine structures [0030, FIG. 9]), wherein each fine structure signal included in the M fine structure signals represents fine structure information for a different analysis channel included in the M analysis channels (each of the channels or band pass signal channels have temporal fine structure information [0030, 0040, FIG. 6]), 
generates M energy signals corresponding to the M analysis channels (the Information Extractor 902 “S.sub.1 to S.sub.M” extracts information for stimulation events or energy which is delivered to the channels [0030, 0051]), wherein each energy signal included in the M energy signals represents an energy level within a different 
6Application No.: 16/304,682Docket No.: 3021-0439-US selects, based on the generated M fine structure signals and the generated M energy signals, only N analysis channels included in the M analysis channels for presentation to a patient during a stimulation frame (the pulse selector 903 selects a set of N electrode stimulation signals “A.sub.1 to A.sub.N” from the total of M stimulation event signals “S.sub.1 to S.sub.M” [0031, 0051, FIG. 9]), 
determines, based on the M fine structure signals, an electrode firing pattern (the pulses delivered to the electrodes are based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0032]), and
 directs the cochlear implant to apply electrical stimulation representative of signals included in the N analysis channels to the patient during the stimulation frame by applying stimulation pulses to the plurality of electrodes in accordance with the determined electrode firing pattern ([0032, 0035, 0050-0052]).
Schleich does not explicitly teach wherein N is less than M. 
The prior art by Litvak-457 is analogous to Schleich, as they both teach N-of-M selection strategy for channels in cochlear implants ([0029]). 
Litvak-457 teaches wherein N is less than M ([0046]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Schleich’s N-of-M selection strategy to have an N value less than the M value, as taught by Litvak-457. The benefit of this modification will allow for increasing and decreasing the probability that a particular analysis channel will be included in the N analysis channels selected for 
Regarding claim 15, Schleich teaches wherein the sound processor selects the N analysis channels for presentation to the patient during the stimulation frame by: 
generating, based on the M fine structure signals and the M energy signals, M selection signals having individual values and each corresponding to a different analysis channel included in the M analysis channels (the weight decision factor uses weights or “signal envelope amplitude values” corresponding to a particular channel to determine specific channels with low frequency [0049, 0053-0054, FIGS. 10-11]), wherein each selection signal included in the M selection signals is generated based on a single fine structure signal included in the M fine structure signals and on a single energy signal included in the M energy signals that both correspond to the same analysis channel included in the M analysis channels (the weight decision factor for determining low frequency channels is based on stimulation energy / amplitudes [0049, 0053-0054] and fine structure signals [0055]. For example, the low frequency channels contain a fine structure signal which improves the user’s understanding of speech [0055]).
Litvak-457 teaches identifying N highest values out of the individual values, the N highest values corresponding to a subset of selection signals included in the M selection signals, the subset of selection signals corresponding to a subset of analysis channels included in the M analysis channels (selection of the highest signal values or levels [claim 17, 0029, 0035, FIG. 4]); and 

Regarding claim 16, Schleich teaches wherein the sound processor generates a fine structure signal included in the M fine structure signals and corresponding to a particular analysis channel included in the M analysis channels by:
 determining a frequency corresponding to the particular analysis channel (channel specific weighting to determine or ensure low frequencies for the channel or channels [0049, 0051, 0054-0055]); and
 generating a pulse train that has the determined frequency ([0015]);
 wherein the pulse train is the fine structure signal corresponding to the particular analysis channel (pulses are created based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0031, 0040]).

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schleich et al. in view of Litvak-457, further in view of Litvak (US 2014/0064532 A1, referred to herein as “Litvak-532”).
Regarding claim 7, Schleich in view of Litvak-457 suggests the sound processor of claim 1. Schleich and Litvak-457 do not explicitly teach wherein the determining of the frequency corresponding to the particular analysis channel comprises: 
detecting a spectral peak included in the particular analysis channel; 
identifying a frequency of the spectral peak; and 

The prior art by Litvak-532 is analogous to Schleich, as they both teach cochlear implants and a selection process for determining frequencies ([0042-0043]). 
Litvak-532 teaches wherein the determining of the frequency corresponding to the particular analysis channel comprises: 
detecting a spectral peak included in the particular analysis channel ([0042]); 
 identifying a frequency of the spectral peak ([0042]); and 
designating the identified frequency of the spectral peak as the frequency corresponding to the particular analysis channel ([0042-0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sound processor suggested by Schleich in view of Litvak-457 to determine frequencies from spectral peaks, as taught by Litvak-532. The benefit of this modification will allow for determining dominant frequencies in the audio signal. 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792         

                                                                                                                                                                                               /ANKIT D TEJANI/Primary Examiner, Art Unit 3792